Citation Nr: 1107511	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-38 404	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from February 1998 to August 
1999.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 decision by the RO in Salt Lake City, 
Utah that denied service connection for degenerative arthritis 
and intervertebral disc syndrome of the thoracolumbar spine.  In 
a September 2008 decision, the Board denied service connection 
for a low back disability.

In statements dated in September 2008 and at his recent November 
2010 hearing, the Veteran asserted that he submitted pertinent 
private medical evidence to VA prior to the September 2008 
decision, that was not forwarded to the Board.

ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2010).    

On September 5, 2008, the Board issued a decision denying service 
connection for a low back disability.  In its decision, the Board 
noted that in a November 2007 VA Form 9 (substantive appeal), the 
Veteran stated that he planned to submit evidence from an 
orthopedic surgeon, and that in an August 2008 written brief, the 
Veteran's representative requested a remand in order to obtain 
this evidence.  The Board noted that the Veteran had not 
submitted any additional evidence after the VA Form 9, even after 
he was sent a December 2007 letter advising him he had 90 days to 
submit additional evidence.

In September 2008, the Veteran filed a motion for reconsideration 
of the September 2008 Board decision, enclosing duplicate copies 
of the medical records discussed above.  His reconsideration 
motion was denied by the Board in January 2009.

A review of the claims file reflects that by a letter dated in 
December 2007, the Veteran was notified that his appeal had been 
certified to the Board, and he had 90 days to submit additional 
evidence directly to the Board.  See 38 C.F.R. § 20.1304.  He was 
told not to send any additional evidence to the local RO.  

The Veteran's claims file now contains a February 2008 memorandum 
from the Veteran's representative, enclosing a January 2008 
letter from the Veteran, as well as private medical records dated 
in November 2007 and January 2008.  The memorandum and letter 
were both addressed to the Board, but were submitted to the RO.  
In his February 2008 memorandum, the Veteran's representative 
stated that the evidence was being submitted in connection with 
the Veteran's claim for an "increased rating" for spine 
disabilities.  These documents were received by the RO in 
February 2008, but were not forwarded to the Board or associated 
with the Veteran's claims file until after the September 2008 
Board decision was issued.  In other words, these documents were 
not in the claims file when the Board reviewed it.  By a letter 
to the Veteran dated in March 2008, the RO notified him that his 
application had been received, that his claim was currently on 
appeal, and that the information would be kept on file.

Additional evidence received by the RO after the records have 
been transferred to the Board for appellate consideration (as in 
this case) will be forwarded to the Board if it has a bearing on 
the appellate issue or issues.  38 C.F.R. § 19.37(b).  This was 
not done.  The Board finds that its September 2008 decision was 
not based on consideration of all the available evidence.  

Accordingly, the September 5, 2008 Board decision addressing the 
issue of entitlement to service connection for a low back 
disability is vacated.



	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


